Title: To George Washington from William Scales, 14 March 1798
From: Scales, William
To: Washington, George



Kind General
March 14. 1798

Many times I wrote to thee from the year 89 to the year 96 relative to the grievances in which I was involved by deception upon the Country and the influence of the Clergy, who profess Christianity but really live contrary to it and all the rights and liberties of mankind, and are Statemongers in disguise. Once I visited Philadelphia relative to the treaty lately formed and ratified with Great britain, and in the year 96 relative to the deception and imposition the Country lay under. Thou did not appear to regard my letters memorials and remonstrances in any one case. The 16 instant I visited thee personally and presented thee with a compendium of thy own laws, and when I fronted thee at thy door, thou didst pronounce them all nonsence.
General! This is doing the business for thyself and all the exploits of thy lifetime by one blow to all intents and purposes, and after my departure, I drew up my judgment of the whole in writing and offered to send it thee by some of thy best friends in Alexandria but a Clergyman told me that I was mistaken concerning thy real character, and after some thoughts I concluded, that it might be true, but then, the whole force of the charge comes down upon the Clergy and churches of America, and They have deceived thee as well as tried to their utmost to deceive me and all men. I will

conceed in Judgment of charity and, till suitable evidence is exhibited to the contrary, conclude, that thou art a man of substantial fidelity and nobility, but vastly damaged by clerical and masonic deception and villainy.
As thou art a Freemason, General, I am sensible my Saying masonic deception and villainy will grind hard upon thy feelings, but surely thou art a man of a noble mind and will consider thy own liability to deception as well as that of others.
Now General if this my charitable Judgment of thee is true, thy noble mind will lead thee to extricate thyself and thy people from the clerical and masonic deception and villainy and endeavor that Satisfaction be given me for the boundless labors and damages I have been put to through that deception and villainy. All this is infinitely reasonable.
And General I testify that I will not loss all my labors and damages through the aforesaid deception and villainy but at great expence, and if thou disregardest all this also, I cannot, at present see upon what grounds I shall be able to judge charitably of thee. Thy special Friend

William Scales

